UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2168


VICTOR O. JONES, JR.,

                    Plaintiff - Appellant,

             v.

WELLS FARGO BANK N.A.; GOVERNMENT NATIONAL MORTGAGE
ASSOCIATION, as Trustee for Ginnie Mae Remic Trust 2006-026; JOHN DOES
1-100,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Bruce H. Hendricks, District Judge. (6:17-cv-02486-BHH)


Submitted: May 28, 2019                                           Decided: May 31, 2019


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor O. Jones, Jr., Appellant Pro Se. Matthew Todd Carroll, Columbia, South
Carolina, Shelton Sterling Laney, III, WOMBLE BOND DICKINSON (US) LLP,
Greenville, South Carolina, for Appellee Wells Fargo Bank, N.A.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Victor O. Jones, Jr., appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Jones’ complaint with prejudice

for lack of subject matter jurisdiction pursuant to the Rooker-Feldman * doctrine. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Jones v. Wells Fargo Bank, N.A., No. 6:17-cv-

02486-BHH (D.S.C. Sept. 4, 2018). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                           AFFIRMED




      *
        D.C. Ct. of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co., 263
U.S. 413 (1923).


                                           2